DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed July 12, 2022. Claims 1-9 are pending and an action on the merits is as follows.

Response to Arguments
Applicant’s arguments, see Remarks, filed July 12, 2022, with respect to claims 1-8 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-9, the closest prior art references, Okamoto et al. (US 2016/0039271 A1), Obayashi et al. (JP 2009241807), and Carter (US 10,319,272 B1), fail to disclose, either singly, or in combination, all of the limitations of claim 1, including the combination of limitations, “the windshield being capable of changing a visible light transmittance of an upper part and a non-upper part; and a controller that controls a change of the visible light transmittance, wherein when the vehicle is not in a driving state, the controller permits a change of reducing the visible light transmittance of the upper part and the non-upper part to be lower than a predetermined value, and when the vehicle is in a driving state, the controller permits a change of reducing the visible light transmittance of the upper part to be lower than the predetermined value and prohibits a change of reducing the visible light transmittance of the non-upper part to be lower than the predetermined value.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871